Citation Nr: 1216853	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  00-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis dissecans and osteoarthritis of the right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain, prior to July 21, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, from July 21, 2009.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the left knee, prior to July 21, 2009.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of the left knee, from July 21, 2009.

6.  Entitlement to an effective date for an award of service connection for pseudolaxity of the right knee, prior to July 21, 2009.

7.  Entitlement to an initial evaluation in excess of 10 percent for pseudolaxity of the right knee.

8.  Entitlement to an effective date for an award of a total rating based on individual unemployability due to service-connected disability (TDIU), prior to July 21, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The March 2010 rating decision granted entitlement to a TDIU, effective July 21, 2009.  In addition, this rating action increased the evaluation assigned for lumbosacral strain from 10 percent to 20 percent, effective July 21, 2009, increased the evaluation assigned for degenerative changes to the left knee from 10 percent to 20 percent, effective July 21, 2009, denied an evaluation in excess of 20 percent for right knee osteochondritis dissecans and osteoarthritis, as well as assigned a separate 10 percent evaluation for pseudolaxity of the right knee, effective July 21, 2009.  The Veteran has disagreed with the disability ratings assigned, as well as the effective date assigned for the TDIU and the increased ratings.  

The issue of entitlement to an effective date for TDIU prior to July 21, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the right knee osteochondritis dissecans and osteoarthritis has been manifested by pain, productive of limitation of flexion no less than to 45 degrees and extension limited to no more than 5 degrees.

2.  Pseudolaxity of the right knee was first demonstrated on VA examination on February 25, 2006.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time from February 25, 2006, pseudolaxity of the Veteran's right knee has been productive of more than slight impairment. 

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time prior to July 21, 2009, the Veteran's lumbosacral strain, manifested by pain, was productive of limitation of flexion less than 60 degrees,or muscle spasm or guarding productive of an abnormal gait or abnormal spinal contour.

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time from July 21, 2009, the lumbosacral strain, manifested by pain, has been productive of limitation of flexion 30 degrees or less,or favorable ankylosis of the entire thoracolumbar spine.

6.  Prior to July 21, 2009, the Veteran's osteoarthritis of the left knee was manifested by essentially full range of motion, and there has been no demonstration by competent medical, or competent and credible lay, evidence of record that it was productive of more than slight impairment, at any time prior to July 21, 2009.  .

7.  From July 21, 2009, osteoarthritis of the left knee is manifested by limitation of motion with pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for osteochondritis dissecans and osteoarthritis of the right knee have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2011).

2.  The criteria for an effective date of February 25, 2006 for the award of service connection for pseudolaxity of the right knee have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2011).

3.  The criteria for a 10 percent evaluation, but no higher, for pseudolaxity of the right knee have been met from February 25, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria for a rating in excess of 10 percent for lumbosacral strain, prior to July 21, 2009, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

5.  The criteria for a rating in excess of 20 percent for lumbosacral strain, from July 21, 2009, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

6.  The criteria for a rating in excess of 10 percent for degenerative changes of the left knee, prior to July 21, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2011).

7.  The criteria for a rating in excess of 20 percent for degenerative changes of the left knee, from July 21, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, by letter dated June 2009, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating.  This letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, it informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include Social Security Administration records, a private vocational assessment, VA medical records, VA examination reports and the Veteran's testimony at a hearing before the undersigned.

A VA clinical examination with respect to the current claims has been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examination obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

	I.  Lumbosacral strain 

By a decision dated January 27, 2006, the Board denied the Veteran's claim for an increased rating (in excess of 10 percent) for lumbosacral strain.  That decision was not appealed and is final.  38 U.S.C.A. § 7104 (West 2002).  The Veteran filed a claim for an increased rating in January 2007.  As such, the rating period for consideration on appeal is from January 28, 2006.  38 C.F.R. § 3.400.

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine.  

Several "Notes" to the new criteria provide additional guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The initial question is whether a rating in excess of 10 percent is warranted for lumbosacral strain prior to July 21, 2009.  When examined by the VA in February 2006, forward flexion was to 80 degrees; extension was to 20 degrees; side bending was to 20 degrees; and rotation was to 30 degrees.  While it is not clear from the examination report that the results for side bending and rotation were for each direction, the fact remains that the combined range of motion still supports only a 10 percent evaluation.  There is no basis for a higher rating based on limitation of motion.  

The July 2009 VA examination revealed no deformities of the lumbar spine.  The Veteran had tenderness to palpation over the left sacroiliac area, but no spasm or guarding.  Flexion was from 0 to 80 degrees, with pain from 75 to 80 degrees; extension was to 20 degrees, with significant pain from approximately 15 to 20 degrees; lateral bending and rotation were both to 30 degrees, bilaterally.  He had significant left-sided pain with side rotation at 30 degrees.  A sensory examination was unremarkable.  The Veteran was intact to light touch and sharp/dull from L2 through S1.  Motor strength was intact.  Deep tendon reflexes were 2+/4+ at the patellar and Achilles.  Straight leg raising was negative.  

The Board notes in the March 2010 rating action that assigned a 20 percent evaluation for lumbosacral strain, effective July 21, 2009, it was indicated that the limitation of motion the Veteran has does not support a higher rating.  However, a 20 percent rating was assigned based on his functional impairment.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his right shoulder disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board concedes the July 2009 VA examination shows the range of motion did not decrease with repetition, but his symptoms did increase.  The Board concludes that any pain the Veteran experiences is contemplated in the evaluations that have been assigned.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his lumbar spine disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his lumbosacral strain has increased in severity, so as to warrant a rating in excess of 10 percent prior to July 21, 2009, or a rating in excess of 20 percent from that date.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of lumbosacral strain. 

	II.  Knee disability 

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of the tibia and fibula manifested by malunion, with slight knee or ankle disability, warrants a 10 percent rating.  If manifested by malunion, with moderate knee or ankle disability, it warrants a 20 percent rating, and, if manifested by malunion, with marked knee or ankle disability, it warrants a 30 percent rating.  If the impairment is manifested by nonunion of the tibia and fibula, with loose motion, requiring brace, a maximum rating of 40 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

A.  Osteochondritis dissecans and osteoarthritis of the right knee 

By a decision dated January 27, 2006, the Board denied the Veteran's claim for restoration of a 30 percent evaluation for osteochondritis dissecans and osteoarthritis of the right knee, and denied a rating in excess of 20 percent for the right knee disability.  That decision was not appealed and is final.  38 U.S.C.A. § 7104 (West 2002).  The Veteran filed a claim for an increased rating in January 2007.  As such, the rating period for consideration on appeal is from January 28, 2006.  38 C.F.R. § 3.400.

The Veteran asserts a rating in excess of 20 percent is warranted for osteochondritis dissecans and osteoarthritis of the right knee.  The Board notes that range of motion of the right knee was 0-120 on the February 2006 VA examination.  

When examined by the VA in July 2009, range of motion testing revealed the Veteran lacked 5 degrees of full extension, and flexion was to 120 degrees.  Thus, a higher rating based on limitation of motion of the right knee is not warranted.  

In addition, the VA examinations fail to establish the Veteran has malunion of the tibia and fibula that results in more than moderate knee or ankle disability.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his right knee condition has increased in severity, so as to warrant an evaluation in excess of 20 percent at any time during the rating period on appeal.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the manifestations of his right knee disability. 

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his right knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board concedes the July 2009 VA examination reflects the Veteran has pain on motion of the right knee.  There was no evidence of weakness, fatigue or incoordination following repetitive motion testing.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.  

B.  Pseudolaxity of the right knee 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

With regard to claims for increase VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

The effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  (1)  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Initially, the Veteran asserts an earlier effective date is warranted for the award of service connection for pseudolaxity of the right knee.  On VA examination on February 25, 2006, it was reported that the right knee was ligamentously stable to varus and valgus.  He had a varus deformity standing with pseudolaxity in varus.  A similar finding was present on the July 2009 VA examination.  

Under the circumstances, the Board finds that the February 25, 2006 examination constituted an informal claim.  The failure of the VA to provide the appropriate formal application should not prejudice the Veteran.  Thus, since the initial finding of pseudolaxity of the right knee was documented on the VA examination on February 25, 2006, the Board concludes this is the appropriate effective date for the award of service connection for it.  There is no basis for any earlier date as this was the first clinical indication of pseudolaxity.   

The Veteran also asserts a higher rating should be assigned for pseudolaxity of the right knee.  He claims he has constant pain in the knee and that he has difficulty climbing stairs.  

A 30 percent evaluation may be assigned for recurrent subluxation, lateral instability or other impairment of the knee which is severe.  When moderate, a 20 percent evaluation may be assigned.  When slight, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In light of the conclusion above that the effective date for the award of service connection for pseudolaxity of the right knee is February 25, 2006, the Board will consider what the appropriate evaluation for this disability should be from that date.  In this regard, the Board reiterates that the February 2006 VA examination showed the laxity was present.  Thus, the 10 percent rating is warranted from the inception of the award.  

The Board will now address whether a higher rating is warranted from February 25, 2006.  As noted above, in order to assign a higher rating, the record must demonstrate the knee impairment is of moderate severity.  In short, this is not shown by the record.  The February 2006 VA examination revealed the knee was stable, and drawer's test was negative.  On the July 2009 VA examination, the examiner specifically stated the laxity was mild.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of pseudolaxity of the right knee.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that the pseudolaxity of the right knee has increased in severity, so as to warrant a 20 percent evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his right knee disability. 

C.  Left knee 

The Veteran claims a rating in excess of 10 percent is warranted for his left knee disability prior to July 21, 2009, and that a rating in excess of 20 percent should be assigned from that date.  In this regard, the Board notes the February 2006 VA examination shows the Veteran's range of motion of the left knee was from 0 to 130 which is essentially full range of motion.  The ligaments were stable and anterior and posterior drawer sign was negative.  Crepitus was present.  The record shows his left knee disability was not productive of more than slight impairment.  The findings support the 10 percent rating that has been assigned, but does not provide a basis for a higher rating.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his left knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board concedes the February 2006 VA examination reflects that the range of motion of the Veteran's left knee did not decrease with repetitive movement, although his symptoms of pain did increase.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.  

With respect to the claim for a rating in excess of 20 percent from July 21, 2009, the Board observes that the VA examination in July 2009 again revealed range of motion was from 0 to 130 degrees.  The Veteran was stable to varus and valgus at neutral and 30 degrees.  His posterior and anterior drawer and Lachman's were all negative.  Patellar grind was negative as was patellar apprehension.  There was some crepitus in the left knee.  The Board points out that he had pain with repetitive motion, especially with deep knee bending and flexion activities.  The Veteran was unable to squat or sit in a low chair.  He had no fatigue, lack of endurance or incoordination.

The March 2010 rating decision noted that the Veteran did not meet the criteria for a 20 percent rating under Diagnostic Code 5262.  However, it assigned this evaluation based on additional disability resulting from pain on use.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that osteoarthritis of the left knee has increased in severity, so as to warrant a rating in excess of 10 percent prior to July 21, 2009, or a rating in excess of 20 percent from that date.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of osteoarthritis of the left knee.

Additional considerations

The Board has also considered whether the Veteran's service-connected knee or low back disabilities present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disabilities at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 20 percent for osteochondritis dissecans and osteoarthritis of the right knee is denied.

An evaluation in excess of 10 percent for lumbosacral strain, prior to July 21, 2009, is denied.

An evaluation in excess of 20 percent for lumbosacral strain, from July 21, 2009, is denied.

An evaluation and award of a 10 percent rating, but no higher, for pseudolaxity of the right knee from February 25, 2006, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.

An evaluation in excess of 10 percent for degenerative changes of the left knee, prior to July 21, 2009, is denied.

An evaluation in excess of 20 percent for degenerative changes of the left knee, from July 21, 2009, is denied.


REMAND

The Veteran also asserts he is unable to work due to the severity of his service-connected disabilities.  In its April 2009 remand, the Board directed the RO to submit the claim to the Director, Compensation and Pension Service, for extraschedular consideration.  It appears this was not done since TDIU was granted.  The Board points out, however, that the claim for TDIU dates to 1998, and the Veteran specifically filed a notice of disagreement with the effective date the RO assigned.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claim for entitlement to an effective date earlier than July 21, 2009 for an award of a TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  It must be noted that the claim for a TDIU dates from 1998, based on an appeal of a May 1999 rating decision, pursuant to a November 28, 2008 Court mandate which vacated a May 2007 Board decision and remanded the matter for readjudication.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


